This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO ex rel.
 3 KARI E. BRANDENBURG,

 4          Petitioner-Appellant,

 5 v.                                                                    No. 35,327

 6 THE HONORABLE ROSEMARY
 7 COSGROVE-AGUILAR,
 8 METROPOLITAN COURT JUDGE,

 9          Respondent-Appellee,

10 and

11 MAURICE JACKSON,

12          Real Party in Interest.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Nan G. Nash, District Judge

15 Chris Lackmann, Assistant District Attorney
16 Albuquerque, NM

17 for Petitioner-Appellant

18 Bennett J. Baur, Acting Chief Public Defender
19 Christopher Dodd, Assistant Appellate Defender
20 Albuquerque, NM
 1 for Real Party in Interest



 2                              MEMORANDUM OPINION

 3 BUSTAMANTE, Judge.

 4   {1}   The State has appealed from an order of the district court denying its petition

 5 for peremptory writ of prohibition or supervisory control. We previously issued a

 6 notice of proposed summary disposition, proposing to affirm.

 7   {2}   The State has filed a motion to dismiss the instant appeal, which is opposed. As

 8 grounds, the State contends that “the underlying legal issues are currently pending

 9 before the Second Judicial District Court in a direct appeal” from the metropolitan

10 court’s dismissal of the proceedings. [Mot. 1] The State suggests that allowing the

11 parties to “first litigate the underlying legal issues” in the course of the appeal to the

12 district court “would conserve . . . judicial resources.” [Mot. 1] We disagree. In light

13 of the State’s expressed intent, dismissal of the instant appeal would conserve no

14 resources; to the contrary, it would appear to invite relitigation of an issue, the merits

15 of which have already been addressed by both this Court (in the notice of proposed

16 summary disposition), and the district court (in its order denying the petition for

17 peremptory writ of prohibition or supervisory control). Such an eventuality would

18 waste, rather than conserve, judicial resources. See generally Cordova v. Larsen,

                                               2
 1 2004-NMCA-087, ¶ 10, 136 N.M. 87, 94 P.3d 830 (discussing the law of the case

 2 doctrine, under which a decision made at one stage of a case becomes a binding

 3 precedent in successive stages of the same litigation, thereby precluding unnecessary

 4 relitigation of legal issues); Stroh Brewery Co. v. Director of N.M. Dep’t of Alcoholic

 5 Beverage Control, 1991-NMSC-072, ¶ 46, 112 N.M. 468, 816 P.2d 1090

 6 (Montgomery, J., dissenting) (“The law of the case doctrine prevents relitigation of

 7 issues already determined; the policy underlying the doctrine is to conserve judicial

 8 and litigants’ resources by avoiding repetitious litigation.”). We therefore deny the

 9 State’s motion to dismiss.

10   {3}   Turning to the merits, the State has filed no memorandum in opposition, and the

11 time for so doing has elapsed.

12   {4}   Accordingly, for the reasons stated in our notice of proposed summary

13 disposition, we affirm.

14   {5}   IT IS SO ORDERED.


15                                     _______________________________________
16                                     MICHAEL D. BUSTAMANTE, Judge

17 WE CONCUR:


18
19 JAMES J. WECHSLER, Judge


                                              3
1
2 TIMOTHY L. GARCIA, Judge




                             4